Filed 3/6/13 P. v. Carranza CA5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F064142
         Plaintiff and Respondent,
                                                                             (Super. Ct. Nos. VCF178296,
                   v.                                                              VCF119158-03)

ARMANDO REYNA CARRANZA, JR.,
                                                                                         OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from an order of the Superior Court of Tulare County. Gary L. Paden,
Judge.
         Elizabeth Campbell, under appointment by the Court of Appeal, for Defendant and
Appellant.
      Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.

                                                        -ooOoo-




*        Before Cornell, Acting P.J., Gomes, J. and Kane, J.
       Appellant, Armando Reyna Carranza, Jr., appeals from the denial of his motion to
correct his abstract of judgments in case Nos. VCF178296 and VCF119158-03.
Following independent review of the record pursuant to People v. Wende (1979) 25
Cal.3d 436, we affirm.
                      FACTUAL AND PROCEDURAL HISTORY
       On June 17, 2004, in case No. VCF119158-03, Carranza pled guilty to making
criminal threats (count 1/Pen. Code, § 422)1 and assault with a firearm (count 2/§ 245,
subd. (a)(2)) and admitted a personal use of a firearm enhancement (§ 12022.5, subd.
(a)(1)) in count 1.
       On July 15, 2004, the court placed Carranza on probation for three years on
condition that he serve one year local time. The court also awarded him seven days of
presentence custody credit consisting of five days presentence actual custody credit and
two days of presentence conduct credit.
       On May 29, 2007, in case No. VCF178296, Carranza pled no contest to assault
with a deadly weapon (§ 245, subd. (a)(2)) and admitted a serious felony enhancement (§
667, subd. (a)) and allegations that he had two prior convictions within the meaning of
the three strikes law (§ 1170.12). Additionally, Carranza admitted violating his probation
in case No. VCF119158-03.
       On August 15, 2007, the court struck Carranza’s two prior strike convictions and
sentenced him to an aggregate seven-year term in both cases: in case No. VCF178296,
the mitigated term of two years on Carranza’s assault conviction and a five-year serious
felony enhancement; and in case No. VCF119158-03, a concurrent, aggregate six-year
term.2 In case No. VCF178296, the court awarded Carranza presentence custody credit

1      All further statutory references are to the Penal Code.
2      The aggregate, concurrent term in case No. VCF119158-03 consisted of the
middle term of two years on Carranza’s terrorist threats conviction, the middle term of
four years on the arming enhancement in that count, and a stayed three-year term on
appellant’s assault conviction.


                                             2
of one day for a day he served in presentence actual custody, and in case No.
VCF119158-03, the court awarded Carranza 333 days of presentence custody credit
consisting of 223 days of presentence actual custody credit and 110 days of presentence
conduct credit.3
       On August 23, 2007, the court reduced appellant’s award of presentence custody
credit in case No. VCF1190158-03 to 256 days consisting of 223 days of presentence
actual custody credit and 33 days of presentence conduct credit.4
       On December 5, 2011, Carranza filed a pro se motion in the trial court to correct
his abstract of judgment for both cases. In the moving papers, Carranza contends that in
case No. VCF178296, he was entitled to 1,791 of presentence custody credit. This
amount included presentence actual custody credit for the time he spent in custody from
November 19, 2003, the date of his arrest in case No. VCF119158-03, through August
30, 2007, the date he was transported to prison to begin serving his sentence in both
cases. With respect to case No. VCF119158-03, Carranza claimed the California
Department of Corrections and Rehabilitation was not applying the 256 days the trial
court awarded him in that case against the sentence imposed by the court.
       On December 7, 2011, the court denied his motion.
       Carranza’s appellate counsel has filed a brief which summarizes the facts, with
citations to the record, raises no issues, and asks this court to independently review the

3      Carranza’s probation report for both cases was filed in the trial court on August 8,
2007. The report indicates that in case No. VCF119158-03, Carranza was in custody six
days from November 19, 2003, through November 24, 2003, and 217 days from March
21, 2005, through October 23, 2005. It also indicates that in case No. VCF178296,
Carranza was in presentence custody only one day, i.e., on January 10, 2007.
4      Section 2933.1 limits defendants convicted of violent felonies to earning a
maximum of 15 percent presentence conduct credit (§ 2033.1, subd. (c)). The court
reduced Carranza’s award of presentence custody credit in case No. VCF119158-03, as
Carranza’s criminal threats conviction in that case was a violent felony because Carranza
admitted a personal use of a firearm enhancement with respect to that offense. (§ 667.5,
subd. (c)(8).)


                                              3
record. (People v. Wende, supra, 25 Cal.3d 436.) Carranza has not responded to this
court’s invitation to submit additional briefing.
       Following an independent review of the record we find that no reasonably
arguable factual or legal issues exist.
                                          DISPOSITION
       The judgment is affirmed.




                                               4